                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 JOHN MARTIN ROTH,                                    HON. JOHN MICHAEL VAZQUEZ

                Petitioner,
                                                                  Civil Action
        v.                                                     No. 16-5279 (JMV)

SHERRY YATES, ADULT DIAGNOSTIC
AND TREATMENT CENTER, and                                           OPINION
CHRISTOPHER S. PORRINO,
ATTORNEY GENERAL OF THE STATE
OF NEW JERSEY,

                Respondents.


VAZQUEZ, District Judge:

I.     INTRODUCTION

       Presently before the Court is the petition pursuant to 28 U.S.C. § 2254 (“the Petition”)

(ECF No. 1) of John Martin Roth (“Petitioner”). Petitioner is currently incarcerated at the Adult

Diagnostic and Treatment Center (“ADTC”) in Avenel, New Jersey (ECF No. 1-2 at 7), where he

is serving a New Jersey parole violation term of eighteen years, five months, and eighteen days for

a rape conviction and nine hundred sixty-four days for an assault conviction. State of New Jersey

v. Roth, No. A-6103-12T2, 2015 WL 5944153, at *1 (N.J. Super. Ct. App. Div. Oct. 13, 2015);

Roth v. New Jersey State Parole Bd., No. A-4473-10T3, 2012 WL 5499896, at *1 (N.J. Super. Ct.

App. Div. Nov. 14, 2012); ECF No. 1-1 at 7-12 and 37; ECF No. 1-2 at 7.

       For the reasons stated herein, the Court denies the Petition with prejudice as procedurally

defaulted with respect to Grounds One through Seven and not warranting habeas relief with respect

to Grounds Eight and Nine. No certificate of appealability shall issue.
II.    BACKGROUND

       A. Factual History

       On June 17, 1971, Petitioner was found guilty in New Jersey of rape. He was sentenced to

an indeterminate term not to exceed thirty years. He was paroled on November 11, 1978. Roth,

2015 WL 5944153, at *1 n.1; Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 7-8 and 37.

       In March 1979, New Jersey charged Petitioner with breaking and entering and three counts

of assault with intent to rob while armed. He returned to custody. Roth, 2015 WL 5944153, at *1

n.1; Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 9-11. On April 23, 1979, he entered a guilty

plea on the three counts of assault with intent to rob while armed. Roth, 2012 WL 5499896, at *1;

ECF No. 1-1 at 12 and 37. On May 25, 1979, he was sentenced to three concurrent terms of three

to nine years, to run concurrently to any parole violation. Ibid. On June 2, 1981, New Jersey

paroled Petitioner to a parole program in the State of Washington. Roth, 2015 WL 5944153, at *1

n.1; Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 37. He agreed to abide by the New Jersey

State Parole Board’s (“NJSPB”) conditions of parole, including the requirement that he obey all

laws and ordinances. (ECF No. 1-1 at 13-14.)

       On September 15, 1981, law enforcement in the State of Washington arrested Petitioner

and charged him with rape, robbery, two counts of attempted rape, and attempted robbery. Roth,

2015 WL 5944153, at *1 n.1; Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 37. On November

18, 1981, Petitioner was convicted on all counts. Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at

15 and 37. On April 22, 1982, the State of Washington sentenced him to an aggregate term of ten

years to life imprisonment. Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 15-16.




                                               2
       On December 30, 1982, the NJSPB issued a parole violation warrant because Petitioner

failed to obey all laws and ordinances, as evidenced by his Washington convictions. Roth, 2015

WL 5944153, at *1 n.1; Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 17 and 37.

       On December 15, 2010, Washington paroled Petitioner on his sentence there and returned

him to custody of the New Jersey Department of Corrections (“NJDOC”). At that time, New Jersey

enforced the parole violation warrant. Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 35 and 41.

       B. Parole Proceedings

       On January 14, 2011, the NJSPB conducted Petitioner’s parole revocation hearing. Roth,

2012 WL 5499896, at *1; ECF No. 1-1 at 37-39. Based on the evidence in the record, as well as

Petitioner’s admission of guilt, the NJSPB hearing officer sustained the parole violation charge.

The officer found that Petitioner had not shown, by clear and convincing evidence, that good cause

existed to excuse parole revocation. Ibid. The officer recommended that Petitioner be referred to

ADTC for a Dalonges evaluation. 1 (ECF No. 1-1 at 39.)

       At Petitioner’s final parole revocation hearing on March 24, 2011, a two-member NJSPB

Panel (“Board Panel”) reviewed the record and the hearing officer’s January 14, 2011 decision.



1
  In State v. Dalonges, 319 A.2d 257, 261-62 (N.J. Super. Ct. App. Div. 1974), the Appellate
Division of the Superior Court of New Jersey (“Appellate Division”) established a three-part test
to determine whether parole of inmates convicted under the former Sex Offender Act, New Jersey
Stat. Ann. § 2A:164-3 to -13, can be revoked. Regulations adopted subsequent to the Dalonges
decision incorporate that opinion’s factors. Under N.J.S.A. § 10A:71–7.19(c), the evaluation
considers “whether the violation(s) of parole conditions reflects emotional or behavioral problems
as a sex offender, evidence that that parolee is incapable of making an acceptable social adjustment
in the community, and the necessity for continued custodial supervision and further specialized
treatment as a sex offender.” If the results lead the evaluator to conclude that the violation does
not reflect sex-offender-related problems and the Board Panel concurs, the revocation is vacated.
On the other hand, the Board Panel will affirm the revocation if the evaluation confirms that the
conditions of parole violated reflect behavior problems associated with the parolee’s sex offender
status, and the parolee is incapable of making the necessary adjustment in the community because
of these conditions -- for which continued sex offender treatment is required.



                                                 3
Roth, 2012 WL 5499896, at *1; ECF No. 1-1 at 40-44. The Board Panel adopted the hearing

officer’s recommendation, reaffirmed the decision to revoke Petitioner’s parole, ordered that he

serve the adjusted maximum term as determined by the NJDOC, determined that he would receive

parole consideration for his sex offender sentence when referred by the Special Classification

Review Board (“SCRB”), and referred him to the ADTC for a Dalonges evaluation. The Board

Panel stated that it would reconsider its decision when it received the Dalonges evaluation. (ECF

No. 1-1 at 36, 40, and 44.)

       Following the Dalonges evaluation, the two-member Board Panel re-affirmed its decision

to revoke Petitioner’s parole. The Board Panel stated that future consideration of parole would

occur after any SCRB referral. Roth, 2012 WL 5499896, at *1. 2

       On or about March 27, 2011, Petitioner administratively appealed the Board Panel’s March

24, 2011 decision to the full Board. (ECF No. 1-1 at 47-54.) On October 26, 2011, the full NJSPB

affirmed (“Final Agency Decision”) the Board Panel’s decisions. Roth, 2012 WL 5499896, at *1;

ECF No. 1-1 at 55-59.

       Direct appeal and post-conviction relief (“PCR”) proceedings followed. Given the

complexity and length of Petitioner’s manner of expressing his direct appeal and PCR claims (see

ECF No. 1 at 4-12; ECF No. 1-1 at 62-97; ECF No. 1-2 at 49-51; ECF No. 7-3; Roth, 2012 WL

5499896, at *1-3; Roth, 2015 WL 5944153, at *1-3), and given their relevance to this Court’s

analysis, the Court will summarize them below.

       C. Direct Appeal Proceedings

       On direct appeal of the Final Agency Decision, Petitioner argued as follows:




2 Pursuant to N.J. Stat. Ann. § 2C:47-5(a), the SCRB reviews parole eligibility for those persons
classified as “repetitive and compulsive.” Roth, 2012 WL 5499896, at *1.


                                                 4
                (1)    The balance of a former sentence’s parole term runs “during
                the period of the new imprisonment.” He alleged that his
                incarceration for his March 2011 parole violation was therefore “an
                ex post facto violation” (ECF No. 7-3 at 3 and 8 (“Direct Appeal
                Claim 1”));

                (2)     Under the double jeopardy principle, Petitioner had an
                “expectation of finality” as to his incarceration period, but then the
                NJSPB “illegal[ly] [took] jurisdiction over [him] by extend[ing] his
                maximum term of sentence” (id. at 3 and 19 (“Direct Appeal Claim
                2”)); and


                (3)     The “philosophy of the Sex Offender Act under which
                [Petitioner] was convicted is that [he] require[s] treatment, not
                punishment. (Id. at 3 and 28 (“Direct Appeal Claim 3”).)

        On November 14, 2012, the Appellate Division affirmed the Final Agency Decision. Roth,

2012 WL 5499896, at *1 and *3; Roth, 2015 WL 5944153, at *1 and *3. Petitioner expressly

acknowledges that he did not seek review by the New Jersey Supreme Court during direct appeal

proceedings. (ECF No. 1 at ¶ 3(c) (“Petitioner did not seek further review by a higher state court”).)

Instead, he filed a petition for PCR. (Id. at ¶ 4(a).)

        D. Post-Conviction Relief Proceedings

        Petitioner’s PCR petition raised the following claims:

                (1)     The NJSPB failed to comply with the time constraints of the
                Interstate Agreement on Detainers, N.J. Stat. Ann. § 2A:159A-1 to
                -15 (“IAD”) 3, as to Petitioner’s revocation hearing. The NJSPB’s
                detainer against Petitioner prevented him from being eligible for
                Washington State’s Sex Offender Treatment Program for fifteen
                years (ECF No. 1 at 7; ECF No. 1-1 at 84-86; ECF No. 1-2 at 82)
                (“PCR Claim 1”);

                (2)     The NJSPB “erred in revoking parole, as it misapplied the
                law existing at the time of [Petitioner’s] 1982 parole warrant,
                resulting in [Petitioner] being subject to additional punishment in



3
  The Interstate Agreement on Detainers sets forth a procedure for the transfer of prisoners between
jurisdictions for trial in the receiving jurisdiction. N.J.S.A. § 2A:159A-1, et seq.


                                                   5
               violation of ex post facto” (ECF No. 1 at 7; ECF No. 1-1 at 70-72;
               ECF No. 1-2 at 82-83) (“PCR Claim 2”);

               (3) New Jersey courts “misappl[ied] N.J. Stat. Ann. § 2C:44-5,
               under which Petitioner’s additional parole violation sentence should
               have been served concurrently” (ECF No. 1 at 7) (“PCR Claim 3”);

               (3)    Petitioner was “entitled to relief as a matter of public policy
               because his sexual offense and treatment abuse programs provided
               by Washington State were essentially ignored by the NJSPB” (ECF
               No. 1 at 7; ECF No. 1-2 at 83 and 94-95) (“PCR Claim 4”)

               (4)    The NJSPB unconstitutionally used Petitioner’s Dalonges
               evaluation to revoke parole (ECF No. 1 at 7) (“PCR Claim 5”);

               (6)     New Jersey courts wrongfully refused to resentence
               Petitioner (ECF No. 1 at 7) (“PCR Claim 6”);

               (7)     The NJSPB unconstitutionally retained Petitioner in custody
               past his maximum sentence date (ECF No. 1 at 7-8) (“PCR Claim
               7”);

               (8)     The NJSPB’s requirement that the Staff Review Committee
               review Petitioner prior to the Special Classification Review Board’s
               consideration was an additional step not required by law, which
               violated due process (ECF No. 1 at 8) (“PCR Claim 8”); and

               (9)     The aggregate of the errors by the NJSPB and “New Jersey
               authorities” violated due process (ECF No. 1 at 8) (“PCR Claim
               9”). 4

       On July 25, 2013, the Honorable Verna G. Leath, J.S.C., denied the PCR. (ECF No. 1-2 at

49-51.) Petitioner appealed to the Appellate Division (ECF No. 1 at ¶ 6(a)), raising the following:

(1) PCR Claims 1- 9; and (2) a claim that Judge Leath erred in determining that the PCR court

lacked jurisdiction to grant Petitioner’s requested relief. Roth, 2015 WL 5944153, at *2.



4
  Construing the record in Petitioner’s favor, the Court accepts for purposes of this Opinion only
that, as alleged in Petitioner’s signed § 2254 Petition (see ECF No. 1 at 46), his PCR petition
asserted PCR Claims 5 – 9. (See ECF No. 1 at 7-8.) The record before this Court contains the
signed March 4, 2013 Certification of his counsel, John Vincent Saykanic, Esq., in support of PCR
(see ECF No. 1-2 at 57-94) but does not include Petitioner’s signed and time-stamped PCR petition
itself. (See ECF No. 1-2 at 6; ECF No. 1-1 at 62, 96-97.)


                                                 6
       On October 13, 2015, the Appellate Division affirmed Judge Leath for the reasons stated

in her July 25, 2013 decision. The Appellate Division noted that Petitioner, having used a PCR

petition to challenge the NJSPB’s Final Agency Decision, had not appropriately asserted those

claims. Since he was challenging the Final Agency Decision -- rather than his criminal convictions

-- he should have sought relief from the Appellate Division, and not the PCR court. Roth, 2015

WL 5944153, at *2. Petitioner then filed a petition for certification (ECF No. 1 at ¶¶ 7-7(a); ECF

No. 16 at 14-16), which the New Jersey Supreme Court denied on April 1, 2016. State v. Roth, 137

A.2d 533 (N.J. 2016).

       E. Habeas Petition

       On August 30, 2016, Petitioner filed his § 2254 Petition. (ECF No. 1.) He asserts the

following nine claims (collectively, the “Habeas Claims”) 5:

               (1)      The NJSPB unconstitutionally failed to comply with the IAD
               (id. at 14-23) (“IAD Claim”);

               (2)      The NJSPB unconstitutionally misapplied the law in effect
               at the time of Petitioner’s 1982 parole warrant. Petitioner argues that
               before the 1984 amendment to N.J. Stat. Ann. § 2C:44-5c(3), his
               New Jersey parole terms imposed in 1978 and 1981 should have run
               concurrently to terms from his 1982 Washington conviction (id. at
               24-27) (“Concurrent Parole Claim”);

               (3)    New Jersey courts misapplied N.J. Stat. Ann. § 2C:44-5,
               under which he should have concurrently served his additional
               parole violation sentence (id. at 27-28) (“Additional Sentence
               Claim”);

               (4)    The NJSPB unconstitutionally failed to consider Petitioner’s
               sexual offense and substance abuse treatment programs in
               Washington (id. at 28-30) (“Treatment Program Claim”);

               (5)    The NJSPB unconstitutionally used Petitioner’s Dalonges
               evaluation to revoke parole (id. at 30-34) (“Dalonges Claim”);


5
 The Petition purports to assign numbers one through ten to Petitioner’s habeas grounds.
However, the Petition skips number nine.


                                                 7
               (6)     New Jersey courts wrongfully refused to resentence
               Petitioner (id. at 34-40) (“Resentencing Claim”);

               (7)     The NJSPB unconstitutionally retained Petitioner in custody
               past his maximum sentence date (id. at 40-41) (“Maximum Sentence
               Claim”);

               (8)     The aggregate of the errors by the NJSPB and “New Jersey
               authorities,” as alleged in the Petition, violated due process (id. at
               42-44) (“Aggregate Error Claim”); and

               (9)     The New Jersey PCR court erred in ruling that it lacked
               jurisdiction concerning Petitioner’s requested relief (id. at 45-46)
               (“Jurisdictional Ruling Claim”).

        On January 26, 2017, this Court ordered Respondents to answer the § 2254 Petition (ECF

No. 2), which they filed on April 11, 2017. (ECF No. 7.)

III.   ANALYSIS

       A. Grounds One Through Seven of the § 2254 Petition Are Procedurally
          Defaulted

               1. Procedural Default Occurs when an Independent and
                  Adequate State Procedural Rule Bars State Court
                  Consideration of Petitioner’s Claim

       Under the procedural default doctrine, a federal court may not grant habeas relief if the

state court’s decision rests on a prisoner’s violation of a state procedural rule. Johnson v. Pinchak,

392 F.3d 551, 556 (3d Cir. 2004). This procedural bar applies only when the state rule is

“independent of the federal question [presented] and adequate to support the judgment.” Leyva v.

Williams, 504 F.3d 357, 365-66 (3d Cir. 2007); McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir.

1999). Federal courts may not consider the merits of such procedurally defaulted claims unless:

(1) the petitioner establishes “cause” to excuse the default and actual “prejudice” as a result of the

alleged violation of federal law; or (2) the prisoner demonstrates that failure to consider the claim




                                                  8
will result in a fundamental “miscarriage of justice.” Leyva, 504 F.3d at 366; Coleman v.

Thompson, 501 U.S. 722, 750 (1991).

               2. New Jersey Rule of Court 2:2-3(a)(2) Is an Independent and
                  Adequate State Procedural Rule

       For procedural default purposes in habeas review, New Jersey Rule of Court 2:2-3(a)(2) is

an adequate and independent state procedural rule. The Rule provides, in pertinent part:

               [A]ppeals may be taken to the Appellate Division as of right … to
               review final decisions or actions of any state administrative agency
               or officer ... except that review pursuant to this subparagraph shall
               not be maintainable so long as there is available a right of review
               before any administrative agency or officer, unless the interest of
               justice requires otherwise.

N.J. Ct. R. 2:2-3(a)(2).

       Rule 2:2-3(a)(2) is clearly established and regularly followed in New Jersey. See, e.g., State

in re M.D., No. A-4737-15T1, 2018 WL 4653889, at *5 (N.J. Super. Ct. App. Div. Sept. 28, 2018)

(“State parole board decisions are reviewable only by a direct appeal to our court”) (internal

citation omitted); State v. Thomas, No. A-5194-14T3, 2017 WL 106004, at *2 (N.J. Super. Ct.

App. Div. Jan. 11, 2017) (“[D]efendant’s claims were not appropriately raised through a PCR

petition, as they challenged the Board’s determinations and not his convictions”). Rule 2:2-3(a)(2)

speaks in definitive terms. It undeniably confines review of state administrative agency rulings to

direct appeals before the Appellate Division. With its clarity and its consistent application by New

Jersey courts, Rule 2:2-3(a)(2) is an independent and adequate state procedural rule for procedural

default purposes in habeas review. Petitioner fails to show otherwise. See Leyva, 504 F.3d at 365-

66; McCandless, 172 F.3d at 260.




                                                 9
               3. Petitioner Procedurally Defaulted on Habeas Grounds One
                  through Seven

       Petitioner asserted the IAD Claim, Concurrent Parole Claim, Additional Sentence Claim,

Treatment Program Claim, Dalonges Claim, Resentencing Claim, and Maximum Sentence Claim

(i.e., Habeas Claims 1 - 7) during his PCR proceeding. (ECF No. 1 at 5-8.) Judge Leath ruled that

New Jersey Rule of Court 2:2-3(a)(2) procedurally barred Petitioner’s claims. (ECF No. 1-2 at 50-

51.) The PCR judge explained as follows:

               Pursuant to R. 2:2-3 “the exclusive method for review of action or
               inaction of a State administrative agency, like the Parole Board, is
               by direct appeal to us [Appellate Division].” Johnson v. State Parole
               Bd., 131 N.J. Super. 513, 517-20, (App. Div. 1974), certif. denied,
               67 N.J. 94, 335 A.2d 47 (1975). The Supreme Court has exclusive
               rule making power to implement the constitutional requirement for
               “review, hearing and relief” in the Superior Court by action in lieu
               of prerogative writs, N.J. Const., art. VI, § V, P4, and R. 2:2-3(a)(2)
               embodies the means for reviewing inaction as well as action of a
               State administrative agency, Johnson. supra, 131 N.J. Super. at 517-
               18. This PCR Court finds that it does not have jurisdiction in
               overturning the decision of the New Jersey State Parole Board, that
               jurisdiction is vested on direct appeal to the Appellate Division.

(ECF No. 1-2 at 50-51.) Under Rule 2:2-3(a)(2), Petitioner could only challenge the Final Agency

Decision via direct appeal to the Appellate Divsion. PCR proceedings before a trial court were not

an available procedural route to do so. 6 Rule 2:2-3(a)(2) proscribed precisely the sort of procedural

sidestepping that Petitioner attempted.



6 The PCR judge also ruled that, pursuant to N.J. Ct. R. 3:22-5, the Appellate Division’s November
14, 2012 affirmance of the Final Agency Decision during direct appeal was conclusive as to
Petitioner’s challenges that he tried to resurrect during PCR. (ECF No. 1-2 at 50; Roth, 2012 WL
5499896, at *1 and *3; Roth, 2015 WL 5944153, at *1 and *3.) See N.J. Ct. R. 3:22-5 (“A prior
adjudication upon the merits of any ground for relief is conclusive whether made in the
proceedings resulting in the conviction or in any post-conviction proceeding brought pursuant to
this rule or prior to the adoption thereof, or in any appeal taken from such proceedings”). At the
time the PCR court considered Petitioner’s claims, the Appellate Division had previously
adjudicated those claims on the merits. (ECF No. 1-2 at 50.) Judge Leath also pointed out that,
under Rule 3:22-3, PCR “is neither a substitute for direct appeal nor an opportunity to relitigate


                                                 10
       Given that Judge Leath’s decision plainly stated that the PCR court was relying on Rule

2:2-3(a)(2) to reject Petitioner’s claims, this Court may not reach the merits of those procedurally

defaulted claims, which he now re-asserts in Grounds One through Seven of the § 2254 Petition. 7

Coleman, 501 U.S. at 729, 737 (when a state court decision plainly states that it is relying on

independent and adequate state law grounds to deny a federal claim, a habeas court may not reach

the merits of the federal claim); Walker v. Martin, 562 U.S. 307, 316 (2011); Williams v. Wynder,

232 F. App’x 177 (3d Cir. 2007) (where state procedural rules time-barred petitioner from filing

an appeal of state parole board’s parole revocation decision, habeas relief was barred because of

petitioner’s unexcused procedural default for failing to exhaust his claim).

               4. New Jersey Rule of Court 2:2-3(a)(2) Bars Petitioner from
                  Now Returning to State Court as to Grounds One through
                  Seven. Therefore, the Exhaustion Requirement Is Met as to
                  those Habeas Claims

       This Court recognizes that, given the manner in which Petitioner framed his Direct Appeal

Claims 1-3 and PCR Claims 1-9: (1) there could be overlap between (a) one or more of his Habeas

Claims and (b) one or more of either his Direct Appeal Claims or PCR Claims; and (2) he might

not have exhausted one or more such claims as described in (1).




cases already decided on the merits.” (ECF No. 1-2 at 50 (citing N.J. Ct. R. 3:22-3).) That state
procedural rule (1) confined Petitioner’s assertion of his claims to direct appeal all the way to the
New Jersey Supreme Court; and (2) precluded re-litigation of his challenges to the Final Agency
Decision. (ECF No. 1-2 at 50.)
7
  Respondents raise the issue of procedural default in the context of Petitioner’s failure to
demonstrate good cause to overcome procedural default, and his failure to exhaust. (ECF No. 7-1
at 16-18.) In the present case, procedural default and failure to exhaust are interrelated, as
discussed in this Opinion. Accordingly, the Respondents have not waived procedural default as
an affirmative defense. (See ECF No. 2 at 4) (“Respondents shall raise by way of answer any
appropriate defenses which they wish to have the Court consider, including, but not limited to,
exhaustion and procedural default[.]”).


                                                 11
       Habeas relief may not be granted unless a petitioner has “exhausted the remedies available

in the courts of the State,” there is an absence of process in the state courts, or there are

circumstances which render the state process ineffective. 28 U.S.C. § 2254(b)(1); see also Baldwin

v. Reese, 541 U.S. 27, 29 (2004) (a state prisoner must exhaust his available state remedies before

seeking federal habeas relief); Newton v. Phelps, 943 F. Supp. 2d 494, 499 (D. Del. 2013) (“[O]ne

prerequisite to federal habeas review is that a petitioner must exhaust all remedies available in the

state courts”) (citing 28 U.S.C. § 2254(b)(1)). A petitioner generally satisfies this exhaustion

requirement when he has presented his claims to the highest state court. See Picard v. Connor, 404

U.S. 270, 275 (1971). Conversely, “[w]here any available procedure remains for the applicant to

raise the question presented in the courts of the state, the applicant has not exhausted the available

remedies.” Tinsley v. Johnson, No. 10-3365, 2011 WL 5869605, at *3 (D.N.J. Nov. 22, 2011);

accord 28 U.S.C. § 2254(c).

       However, this Court need not address the possibility that Petitioner may not have exhausted

one or more claims in Grounds One through Seven. “When a claim is not exhausted because it has

not been ‘fairly presented’ to the state courts, but state procedural rules bar the applicant from

seeking further relief in state courts, the exhaustion requirement is satisfied because there is ‘an

absence of available State corrective process.’” McCandless, 172 F.3d at 260 (citing 28 U.S.C. §

2254(b)). In the instant case, because New Jersey Rule of Court 2:2-3(a)(2) bars Petitioner from

returning to state court to pursue relief on the IAD Claim, Concurrent Parole Claim, Additional

Sentence Claim, Treatment Program Claim, Dalonges Claim, Resentencing Claim, and Maximum

Sentence Claim, those claims (i.e., Habeas Claims One through Seven) are considered exhausted.

Claims deemed exhausted because of a state procedural bar are procedurally defaulted. See, e.g.,

Lines v. Larkins, 208 F.3d 153,159-60 (3d Cir. 2000) (citing McCandless, 172 F.3d at 260).




                                                 12
       That said, “if a possibility remains that the [state’s highest court] will consider [a habeas]

claim, then [that claim] is unexhausted and [should instead] be dismissed [without prejudice].”

Carrascosa v. Hoffman, No. 15-5956, 2018 WL 3756441, at *7 (D.N.J. Aug. 8, 2018) (citing

Pombrio v. Hense, 631 F. Supp. 2d 1247, 1251 (C.D. Cal. 2009) and Marchand v. Tyson, 560 F.

Supp. 882, 885 (N.D. Ind. 1983) (“It is not for this Court to weigh the relative likelihood of success

petitioner’s post-conviction filing might meet in state court; so long as petitioner is afforded a post-

conviction vehicle by which to present the issues now before this Court to the state courts first, the

petition must be dismissed for failure to exhaust”)). In Petitioner’s case, no such possibility exists.

       The PCR court expressly stated that he may not return to state court on his PCR Claims

(which he now asserts in Habeas Claims One through Seven). (ECF No. 1-2 at 50-51.) Given the

certainty of Judge Leath’s pronouncement and the Appellate Division’s affirmance of it, this Court

need not simply “presume how the state courts would rule on’ procedural default.” See Mathis v.

Attorney Gen. of New Jersey, 732 F. App’x 138, 142 (3d Cir. 2018). Rather, this Court can

confidently conclude that Petitioner’s procedurally defaulted claims in Grounds One through

Seven may be deemed exhausted because he may not return to state court to pursue them. For that

reason, this Court need not address the possibility that Petitioner may not have exhausted one or

more of his Habeas Claims. Instead, Grounds One through Seven meet the exhaustion requirement

because there is an absence of available State corrective process. N.J. Ct. R. 2:2-3(a)(2) bars him

from seeking further relief in state courts.

               5. Petitioner Has not Shown Cause and Prejudice or a
                  Fundamental Miscarriage of Justice to Excuse His
                  Procedural Default

       In all cases in which a state prisoner has defaulted his federal claims in state court pursuant

to an independent and adequate state procedural rule, federal habeas review of the claims is barred




                                                  13
unless the prisoner can demonstrate (1) cause for the default and actual prejudice as a result of the

alleged violation of federal law; or, (2) that failure to consider the claims will result in a

fundamental miscarriage of justice. Coleman, 501 U.S. at 750; Buxton v. Pennsylvania, 398 F.

App’x 704, 707 (3d Cir. 2010) (citing Carpenter v. Vaughn, 296 F.3d 138, 146 (3d Cir. 2002)

(quoting Coleman, 501 U.S. at 750)).

       To demonstrate “cause” in this context, the circumstance must be something external to

the petitioner that cannot fairly be attributed to him. Leyva, 504 F.3d at 366 (internal citations

omitted). “[W]e think that the existence of cause for a procedural default must ordinarily turn on

whether the prisoner can show that some objective factor external to the defense impeded … efforts

to comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). For

example, “a showing that … ‘some interference by officials’ ... made compliance impracticable

would constitute cause under this standard.” Ibid. To demonstrate fundamental miscarriage of

justice in this context, a petitioner must typically show “actual innocence.” Leyva, 504 F.3d at 366

(internal citation omitted).

       Here, Petitioner’s violation of Rule 2:2-3(a)(2) did not result from factors beyond his

control. His decision to seek review of the NJSPB’s Final Agency Decision via a PCR proceeding

can “fairly be attributed to him.” See Lines, 208 F.3d at 166 (quoting Coleman, 501 U.S. at 753).

He represented himself in the PCR case. (ECF Nos. 1-1 at 60-98.) In his § 2254 Petition, traverse,

and supporting materials, he has neither asserted nor demonstrated an external factor that impeded

his efforts with respect to his claims, actual prejudice, or innocence of the crimes. (See ECF Nos.

1, 1-1, 1-2, and 16.) Therefore, Petitioner has not demonstrated the sort of cause or prejudice for

the Court to excuse his procedural default.

       Grounds One through Seven of the Petition are denied as procedurally defaulted.




                                                 14
       B. Habeas Relief Is Unavailable for Ground Nine because the PCR Court’s
          Jurisdictional Ruling Was Based on an Adequate and Independent State
          Law Ground

       Ground Nine alleges that the PCR court erred in ruling that it lacked jurisdiction concerning

Petitioner’s requested relief. (ECF No. 1 at 45-46.) Petitioner raised the Jurisdictional Ruling

Claim during his appeal of the PCR decision to the Appellate Division. (ECF No. 1 at ¶ 6(a); Roth,

2015 WL 5944153, at *2.)

       On October 13, 2015, the Appellate Division affirmed Judge Leath. The Appellate Division

explained that Petitioner, having used a PCR petition to challenge the NJSPB’s Final Agency

Decision, had not appropriately asserted those claims. His claims disputed the Final Agency

Decision -- rather than his criminal convictions. Direct appeal was his exclusive means of redress.

Roth, 2015 WL 5944153, at *2 (citing N.J. Ct. R. 2:2-3(a)(2) (other citations omitted).

       “On habeas review, [a] [habeas] Court must determine whether the procedural rule applied

by the state court is independent and adequate, but is not at liberty to second-guess the state court’s

application of its own independent and adequate rule.” See, e.g., Johnson v. Mechling, 541 F. Supp.

2d 651, 680 (M.D. Pa. 2008). Habeas courts must defer to a state court’s application of an

independent and adequate state procedural bar to consideration of the merits of a claim. Lewis v.

Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of state

law”). The “adequacy” of the state procedural rule does not include an inquiry into whether the

state erroneously applied its own rule in a particular case, and “courts have repeatedly counseled

[this] is not a cognizable claim on habeas.” Tillery v. Horn, 142 F. App’x 66, 68 (3d Cir. 2005)

(refusing to examine correctness of state court determination that an ineffective assistance of

counsel claim was procedurally defaulted in the state courts); Estelle v. McGuire, 502 U.S. 62, 68

(1991) (“[I]t is not in the province of a federal habeas court to reexamine state-court determinations




                                                  15
on state-law questions”). This remains true even if the state procedural ruling is incorrect. Estelle,

502 U.S. at 71–72. See also Kontakis v. Beyer, 19 F.3d 110, 117 n. 12 (3d Cir. 1994) (noting that

“a state court’s misapplication is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States”) (citations omitted).

       As a result, this Court may not re-examine the PCR court and Appellate Division’s

determinations under N.J. Ct. R. 2:2-3(a)(2) that the Appellate Division’s prior adjudication was

conclusive of Petitioner’s claims, and that only the Appellate Division has jurisdiction to overturn

the NJSPB’s Final Agency Decision. (ECF No. 1-2 at 50-51; Roth, 2015 WL 5944153, at *2.) As

noted supra, N.J. Ct. R. 2:2-3(a)(2) is clearly established and regularly followed in New Jersey.

See Interest of M.D., 2018 WL 4653889, at *5 (“Had M.D. disagreed with the full [parole] board’s

decision, a final agency decision, a notice of appeal to the Appellate Division would have been the

next step pursuant to Rule 2:2-3(a)(2). State parole board decisions are reviewable only by a direct

appeal to our court”) (citation omitted); Thomas, 2017 WL 106004, at *2 (“defendant’s claims

were not appropriately raised through a PCR petition as they challenged the Board’s

determinations and not his convictions, R. 2:2–3(a)(2)”). Accordingly, the Jurisdictional Ruling

Claim is not a cognizable habeas claim.

       Furthermore, a federal court “has no authority to issue the writ of habeas corpus unless the

[state] [c]ourt’s decision ‘was contrary to, or involved an unreasonable application of, clearly

established Federal Law, as determined by the Supreme Court of the United States,’ or ‘was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.’” Parker v. Matthews, 567 U.S. 37, 40 (2012) (quoting 28 U.S.C. § 2254(d)).

Petitioner has not identified any United States Supreme Court decision as to which the




                                                 16
Jurisdictional Ruling Claim was contrary or an unreasonable application. This Court has not

identified any either.

       Ground Nine is denied.

       C. Ground Eight: The Aggregate Error Claim Does not Warrant Habeas
          Relief

       Ground Eight argues that the aggregate of the errors by the NJSPB and “New Jersey

authorities,” as alleged in the Petition, violated due process. (ECF No. 1 at 42-44.) Petitioner raised

the Aggregate Error Claim during his PCR proceeding. (ECF No. 1 at 8.) Although not expressly

addressing the merits of that particular claim, Judge Leath effectively rejected it when she (1)

found no basis to Petitioner’s contention that the NJSPB violated the IAD (ECF No. 1-2 at 49-50);

(2) rejected Petitioner’s argument that his additional New Jersey parole violation term should have

run concurrently to his sentence for his new offenses in Washington. Judge Leath explained that

the pre-1984 version of N.J.S.A. § 2C:44-5(c), on which Petitioner was relying, did not apply to

out-of-state convictions; and (3) determined that the PCR court “[did] not have jurisdiction in

overturning the decision of the New Jersey State Parole Board, [and] that jurisdiction is vested on

direct appeal to the Appellate Division.” (Id. at 49-51.)

       “The cumulative error doctrine allows a petitioner to present a stand-alone claim asserting

the cumulative effect of errors at trial so undermined the verdict as to constitute a denial of his

constitutional right to due process.” Collins v. Sec’y of Pennsylvania Dep’t of Corr., 742 F.3d 528,

533, 542 (3d Cir. 2014). “Individual errors that do not entitle a petitioner to relief may do so when

combined, if cumulatively the prejudice resulting from them undermined the fundamental fairness

of his trial and denied him his constitutional right to due process.” Id. (quoting Fahy v. Horn, 516

F.3d 169, 205 (3d Cir. 2008)). The test for a “cumulative error” claim is whether the overall

deficiencies “so infected the trial with unfairness as to make the resulting conviction a denial of



                                                  17
due process.” Muniz v. Powell, No. 13-178, 2015 WL 511618, at *15 (D.N.J. Feb. 6, 2015) (citing

Hein v. Sullivan, 601 F.3d 897, 917 (9th Cir. 2010) (relying on Donnelly v. DeChristoforo, 416

U.S. 637, 643 (1974)); see also Fahy, 516 F.3d at 205 (“[A] habeas petitioner is not entitled to

relief based on cumulative errors unless he can establish ‘actual prejudice’”).

       To the extent Ground Eight alleges an aggregate of errors premised upon Petitioner’s

claims in Grounds One through Seven, the latter claims are procedurally defaulted and cannot

sustain Ground Eight. See Derden v. McNeel, 978 F.2d 1453, 1454 (5th Cir. 1992) (en banc)

(holding that cumulative error relief is available if the individual errors were themselves not

procedurally defaulted). 8

       To the extent Ground Eight alleges an aggregate of errors premised upon Petitioner’s

claims in Ground Nine, the latter claims do not warrant habeas relief and cannot sustain a

cumulative error claim in Ground Eight. There is no basis for habeas relief premised upon an

alleged accumulation of errors that does not exist. See, e.g., Muniz, 2015 WL 511618, at *15;

Stewart v. United States, No. 12-346, 2014 WL 3573395, at *12 (D.N.J. July 21, 2014).

       For these reasons, Petitioner is not entitled to federal habeas relief on Ground Eight.



8
  In Collins v. Sec’y of Pennsylvania Dep’t of Corr., 742 F.3d 528 (3d Cir. 2014), the petitioner
failed to present his cumulative error claim to the Pennsylvania Supreme Court as an individual
claim for relief. Id. at 542-43. Discussing Derden and other federal circuit court cases, the Third
Circuit in Collins held: “[A] claim of cumulative error must be presented to the state courts
before it may provide a basis for habeas relief.” Id. at 542-43. With the Collins petitioner having
procedurally defaulted his cumulative error claim, the Third Circuit determined that the claim
was not properly before the court on habeas review. Ibid. In the instant case, however, Petitioner
did raise the Aggregate Error Claim in his PCR petition, and he petitioned for certification to the
New Jersey Supreme Court after Judge Leath rejected the Claim. (ECF No. 1 at 8; ECF No. 1-2
at 49-51; ECF No. 1 at ¶¶ 7-7(a); ECF No. 16 at 14-16; State v. Roth, 137 A.2d 533 (N.J. 2016).)
The Third Circuit’s discussion in Collins of cumulative error is thus factually distinguishable
from the present case. Furthermore, this Court is not aware of any controlling precedent holding
that procedurally defaulted claims (such as Grounds One through Seven herein) can sustain a
cumulative error claim.



                                                18
VI.      CERTIFICATE OF APPEALABILITY

         The AEDPA provides that an appeal may not be taken to the court of appeals from a final

order in a § 2254 proceeding unless a judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court

held: “When the district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id. This Court denies a certificate

of appealability because jurists of reason would not find it debatable that denial of the Petition is

correct.

VII.     CONCLUSION

         For the reasons set forth above, the Petition will be denied with prejudice as procedurally

defaulted as to Grounds One through Seven, and not warranting federal habeas relief as to Grounds

Eight and Nine. A certificate of appealability shall not issue. An appropriate Order accompanies

this Opinion.



9/6/19                                                s/ John Michael Vazquez
Date                                                  JOHN MICHAEL VAZQUEZ
                                                      United States District Judge




                                                 19
